﻿138.	Dominated as it is by hegemonistic rivalries, the international situation during the past year has been characterized by mounting tensions, the rousing and exacerbation of feelings and the proliferation of political and military conflicts, particularly in the countries of the third world, resulting in greater instability and poverty; This situation might, because of its serious and persistent vicissitudes, cloud our vision of the future, were it not for the fortunate appearance of a few rays of light in the diplomatic sky that give us reason for hope and strengthen our belief in the progress of mankind.
139.	Concern and hope, then, make up my mixed and seemingly contradictory feelings as I take part in these reflections on the state of the world that is this general debate, and as I set out the position of Cameroon on the problems of concern to the international community.
140.	But I first join previous speakers in extending to you, Mr. President, most sincere and warm congratulations on your election, which pleases us immensely because, through your country, Colombia, it is a tribute to all of Latin America, a continent so close to Africa because of certain similarities in its human, material and cultural diversity but especially because of its commitment to the struggle against hunger, sickness and poverty and for the promotion of human dignity. There can be no doubt, Mr. President, that our work will benefit from your wise statesmanship, prudence, forbearance and awareness of the need for diplomatic compromise and from your sensitivity and creative imagination as a writer. I wish to assure you of the support and full co-operation of my delegation as you carry out your important tasks.
141.	I am also pleased, Mr. President, to express once again to Mr, Lazar Mojsov, your distinguished predecessor, my particular admiration of the competence and devotion that he showed as President of the thirty-second session of the General Assembly. He will surely go down in the history of our Organization as an accomplished diplomat who presided over four sessions of the General Assembly in one year and, above all, helped our universal Organization to adopt its first global plan of action for disarmament.
142.	This year we have devoted a special session to one of the most distressing problems of our time, one that is of concern to all mankind because it relates directly to man's survival. My delegation took part in the tenth special session devoted to disarmament, convinced that all States, great and small, must at long last face up to their responsibilities and agree on new measures to remove the danger of another world-wide confrontation, which could occur if an end is not put to the spread of weapons of mass destruction.
143.	We must deplore the fact that the great surge of hope created by the tenth special session did not lead States, especially those States that possess such weapons, to change their attitude with a view to making a concrete and affirmative start on the process of general disarmament, beginning with nuclear disarmament.
144.	We do not wish to underestimate the importance of the Final Document adopted by consensus at the end of the tenth special session, which, in laying down the principles of the Programme of Action and of disarmament machinery, outlined a new approach to this extremely complex problem. We even believe that certain decisions, such as the decision to reform the negotiating structures of the Conference of the Committee on Disarmament, will considerably strengthen the bases of an international disarmament strategy. What causes us constant concern is the lack of a spirit of co-operation shown by States whose determination to dominate others seems to be at the root of the continuing excessive arms build-up, consuming untold resources and making world peace more and more precarious.	...
145.	How is it possible to explain the attitude of the nuclear States which, while affirming the principle of the non-use of nuclear weapons or . the threat of their use against non-nuclear States, refuse to adopt a binding international system that provides adequate guarantees of security?
146.	As a non-aligned country, Cameroon, which has made peace a corner-stone of its development, remains convinced that world peace must be based not on a dangerous balance between over-armed military blocs, but rather on active co-operation among all States, all nations, and all peoples.
147.	We can never denounce enough the shocking and growing disproportion between the enormous resources devoted to the build-up and perfecting of weapons and the modest sums, which incidentally are decreasing, allocated to assistance to the developing countries, whose debts have been soaring.
148.	It is perhaps fitting to recall here what was said on this very subject nine years ago by the President of the United Republic of Cameroon, His Excellency Ahmadou Ahidjo. He said:
"It is, indeed, absurd that huge sums should continue to be swallowed up by the arms race while the bulk of mankind lives in tragic and unjust penury ... Unjust because, in the world today, one of the common tasks of mankind is to achieve progress the benefits of which must be shared fairly among all." 
149.	Your brilliant introductory statement, Mr. President [1st meeting], which shared that conviction, particularly caught the attention of my delegation in a year when the development of the world economy is far from encouraging optimism—a year when, disheartened by persistent turmoil, we are tempted to resort to ridiculous palliatives that push us farther and farther away from the accomplishments of the sixth and seventh special sessions, whose undeniable merit was to have been to make all the countries of the world aware of their interdependence and common destiny.
150.	In the face of all these uncertainties and of the difficulties of all kinds, only the new international economic order is capable of re-establishing confidence in the future and the economic development of the world.
151.	States must go beyond the mere management of the existing system, which has caused the disruptions to which our countries find themselves exposed, and embark resolutely on a far-reaching reform of conditions for a joint, just and equitable functioning of the international economy.
152.	How can we fail to regret that international negotiations that are supposed to lead to that new order seem still to be getting nowhere because of the lack of political will and spirit of solidarity of the affluent countries, which, clinging to their privileges and the exorbitant advantages that they have bestowed upon themselves, reject any fundamental change or seek refuge behind flimsy ideological allegations?
153.	Hence, the negotiations on debt relief and on the setting up of a common fund have met with no appreciable result. Yet these questions, about which I spoke here three years ago,  are of vital importance to the developing countries. We hope that the reassuring statements made at die beginning of this debate by certain industrialized countries about the common fund will make it possible for the negotiating conference  to produce fruitful results when it resumes work in November.
154.	Because of the lack of solidarity, because of the lack of political Will, multilateral trade negotiations have not yet led to a liberalization of trade and the adoption of a generalized system of preferences, without reciprocity, in favour of the 'developing countries. Because of the reappearance in the developed countries of protectionist and restrictive measures, and because of the virtually ubiquitous usi1 of safeguard clauses, we cannot fail to be concerned about the future of these negotiations. In addition, we wonder whether in using as an excuse 9 new form of competition from the Southern Hemisphere there is not a risk that the international market will become fragmented and indeed may eventually disappear. Presumably there is no need to remind the Assembly that, had it not been for the liberalization of trade, the growth the world has experienced over the past quarter of a century would never have been possible.
155.	Developments at the Third United Nations Conference on the Law of the Sea have also been a source of concern because of the lack of human solidarity on the part of the industrialized countries, which once again want the Bon's share of fee common heritage of man represented by the sea-bed and the ocean floor.
156.	The Conference has been going on for five years, and significant progress seems to have been made regarding the definition of the new concept of an exclusive economic acme; many countries have derived considerable benefit from that by proclaiming their sovereignty over large fishing zones. In contrast, no consensus seems to be near regarding the system for exploiting the resources of the ocean floor. And, as the Assembly is aware, that situation can certainly not be blamed on the Group of 77, which has come forward with every form of compromise imaginable. In addition, -we must deplore that certain developed countries, using as an excuse the fact that negotiations have been proceeding slowly, are now considering unilateral legislation. Cameroon believes that the Conference has gone on long enough and that the sessions set for next year should be the last ones before the adoption of a convention. We simply fail to comprehend why the Conference has remained deadlocked simply because there must be unanimity before a decision is reached. That seems to be nothing more than a subtle form of veto.
157.	After the failure of the Conference on International Economic Co-operation, last year we invited the States Members of our Organization to direct their efforts consistently towards the future and in three directions: fulfilment by the developed countries of freely accepted commitments; resumption of negotiations within the framework of the United Notions in areas in which agreement is possible; and continuance of negotiations on questions that have hitherto been stumbling-blocks. Obviously, we welcomed the creation of the Committee Established under General Assembly Resolution 32/174, called the Committee of the Whole, whose mission it was to deal with these three problems.
158.	After a year of debate, however, we must recognize that the differences of opinion that paralysed negotiations within the framework of GATT and within UNCTAD have cropped up once again in the Committee, thereby making it impossible for that Committee to do anything productive owing to lack of agreement on the content of its mandate.
159.	We should like to remind the Assembly that under the terms of resolution 32/174, which set up the Committee of the Whole, the Committee should assist the General Assembly in overseeing and monitoring the implementation of decisions and agreements reached in the negotiations on the establishment of the new international economic order in the United Nations; in providing impetus for resolving difficulties in negotiations; in serving, where appropriate, as a forum for facilitating and expediting agreement on the resolution of outstanding issues; and in exploring and exchanging views on global economic problems and priorities.
160.	While the complexity of the issues that are pending might make it necessary to give priority to one of these functions over another from time to time, the fact remains that the constant goal should be to achieve tangible results. Providing, as it does, machinery for supervision and the putting into effect of commitments entered into, the Committee cannot be considered a mere forum. It must instead mobilize the political will of all States and provide direct or indirect momentum for the development of international co-operation and the establishment of a new international economic order.
161.	It is our hope that the present session will lead to wide consultations, so that the so-often expressed will to prevent the failure of the North-South dialogue will truly be felt at the forthcoming sessions of the Committee. We are sure that would lead to a more relaxed atmosphere and to the co-operation and mutual confidence that are necessary if an international development strategy is to be formulated in 1980.
162.	Changes in international economic relations and the strengthening of co-operation for development require concrete, bold and imaginative decisions. It is high time, then, for us to give concrete expression to our common political will and to bring about, in a new climate of peace and solidarity, substantial progress in the major negotiations at present under way, in particular those on North- South issues.
163.	Only by paying this price can the world economy emerge from its state of uncertainty and sluggishness. The stakes are high. We must succeed, for failure would bring increased hardship to untold millions of human beings. If we fail to meet this challenge, all future generations will, as the Secretary-General of our Organization has warned, inherit from us our shortages and confrontations. In giving this warning we cannot fail to express once again our gratitude and our great admiration for Mr. Kurt Waldheim and his untiring efforts to make it possible for our Organization, which he guides with such competence, devotion and courage, to play a leading role in bringing about the new international economic order. Our congratulations and the congratulations of all of Africa go to him in particular for his prompt response to the wishes of the General Assembly in reorganizing the structure of the Secretariat in such a way as to streamline its activities for the benefit of development and increase its impact on economic co-operation.
164.	There must be reforms in other United Nations bodies too, as we have been advocating for many years, so that our Organization may more faithfully reflect the new global configuration.
165.	We have in mind first of all the General Assembly, which must reconsider its working methods, as the Secretary-General has suggested, and in accordance with the recommendations of the Committee that was especially created for that purpose. 
166.	Next - and perhaps more important—comes to mind the Security Council, which because of its present procedures is simply incapable of adequately performing its functions under the Charter.
167.	It is in dispensable that the countries of the third world, which represent three quarters of mankind, be represented more adequately in decision-making bodies which are responsible for world peace and collective security.
168.	Next, all States, including the most powerful, must agree without any mental reservations to yield part of the attributes to their sovereignty to our Organization, so that it may be able to cope with the various problems, which no State or group of States, no matter how powerful, can resolve. After all, our Organization has only the power conferred upon it by Governments.
169.	In the implementation of its decisions it is indispensable that our Organization should be able to count on the good faith of Governments. Regrettably, there are many reasons to question the degree of loyalty of all States. Perhaps the most regrettable case is that of southern Africa, where for decades a minority regime of white racists, whose arrogance exceeds all tolerable limits, has spurned the ideals, objectives and decisions of our Organization. Is it not also a matter for regret that, even though they We unanimously been held up to public obloquy by a'/l States represented here, the outlawed regimes & Pretoria and Salisbury still seem to find defenders whenever it comes to applying sanctions under the Charter of our Organization against them? Is it not a matter for regret that there have been reports of violations of sanctions with the knowledge of certain States which have called for and supported the adoption of those sanctions in the Security Council?
170.	Our position on that subject and on many other subjects relating to the present international situation is well known. Our position with regard to Cyprus is certainly well known: the sovereignty, territorial integrity and non-alignment of that country must be safeguarded and respected, without any foreign interference, in conformity with the relevant resolutions of our Organization. Members are also familiar with our position on Lebanon, a country that is our friend and whose unity has been seriously threatened by a crisis that seems to go on endlessly. They are also familiar with our position in regard to detente, which, if it is to become a reality, must spread to all countries, including the countries of the third world that are seeking peace in order to be able to tackle the work of national construction and the promotion of the well-being of their peoples in independence and freedom. They are also familiar with our position in regard to the kinds of international relations which should exist, based on equality, mutual respect and non-interference in the internal affairs of other States.
171.	Cameroon took part in the Committee of African Heads of State, the so-called mission of "wise men" of the Organization of African Unity on the Middle East and it supports and indeed always will support any efforts to bring about a just, global and lasting settlement of the situation existing in that part of the world, which is a threat to world peace.
172.	The Palestinian problem is the very core of the Israeli-Arab conflict, and in addition to the complete implementation of Security Council resolutions 242 (1967) and 338 (1973), the solution of that problem implies the participation in all negotiations on the subject of the Palestinian people, under the leadership of the PLO, their genuine representative, and the exercise of all their rights, including their right to a homeland. We believe that the Camp David agreements, although they have given rise to certain hopes, reveal certain ambiguities, short-comings and uncertainties.
173.	The presence among us of a delegation from Solomon Islands, in addition to confirming the aspiration to universality of our Organization, has aroused great hopes for the peoples of Africa that are still being oppressed by colonialist and imperialist domination and racial discrimination.
174.	Thus it is a real pleasure to welcome the delegation of that new, free country upon the occasion of its entry into our Organization as the one hundred and fiftieth Member State, and we wish to convey to it the sincerest congratulations of the Cameroonian Government and people.
175.	We wish to congratulate the former administering Power on the manner in which it discharged its responsibilities towards that former Non-Self-Governing Territory in guiding it to independence, just as it did in the case of the many Territories formerly under its dominion.
176.	We regret that it has not so far met the insulting challenge both to itself and to the international community posed for 13 years by the minority of racist white settlers who seized power in Southern Rhodesia in disregard of the deeper aspirations of the majority of the population, who since then have been subjected to a regime of terror and the violation of their most fundamental rights.
177.	It is undeniable that the so-called internal agreement of 3 March 1978 is a farce and a sinister plot against the people of Zimbabwe. With regard to the Anglo-American plan  advocating the peaceful transfer of power to the majority by means of negotiations, we have already said that we are, interested in such a solution, which of necessity implies that we are interested in such a solution, which of necessity implies that the parties show a determination to negotiate in good faith.
178.	But we have always been sceptical of the possibility of an honest and constructive dialogue with those who are ruling in Salisbury and Pretoria, for their ulterior motives as supporters of slavery are certainly clear to everyone.
179.	The sudden about-face of South Africa regarding the plan of the five Western Powers  and the settlement fn Namibia is particularly significant. In rejecting the report of the Secretary-General,  South Africa has once again committed an affront against the five Powers, the Security Council and the international community as a whole.
180.	That is why we reaffirm our complete support for the liberation struggle being conducted by the people of Zimbabwe under the leadership of the Patriotic Front. Their heroic action has been a source of constant trouble to the Ian Smith regime, which has its back against the wall. This desperate situation of Ian Smith explains the growing aggressiveness of the Fascists in Salisbury, who are allied with those in Pretoria, and the killing of civilian populations in neighbouring African communities.
181.	There can be no doubt in our minds that the peoples of southern Africa will soon recover their dignity and sovereignty and will soon set up democratic regimes under which freedom, concord and racial equality will prevail.
182.	If our continent gave favourable consideration to the five-Power plan put forward by the members of the Security Council regarding the peaceful settlement of the problem of Namibia, it was-need we mention this—due to the prestige of the sponsors.
183.	We are convinced that those who assumed the major responsibility of encouraging the Security Council to adopt that plan will not jeopardize their credibility in the eyes of world's public. The Government of South Africa has resorted to a good deal of quibbling and various stratagems, but we are sure that no one will be deceived. The goal of the Pretoria regime has been to oppose majority government in Namibia and to keep control over the international Territory, and its plan is to establish there a pseudo- independent regime controlled by representatives of the Democratic Turnhalle Alliance.
184.	Cameroon welcomes resolution 435 (1978), by which the Security Council approved the report of the Secretary-General and created the United Nations Transition Assistance Group to ensure, in the near future, the independence of Namibia by means of free elections under the supervision and control of the United Nations.
185.	We have noted with satisfaction the declared intention of the five Powers to see to the implementation of that resolution.
186.	Clearly, if Pretoria continues to oppose the Western plan and stubbornly rejects the report of the Secretary- General, the Council should then draw the logical consequences from the situation and invoke the relevant provisions of the Charter. Our Organization has already acknowledged that the policy of apartheid is a crime against mankind and that it is a serious threat to international peace and security.
187.	What situation would be more suitable for the application of the provisions of Chapter VII?
188.	Cameroon believes that it is a matter of great urgency that severe sanctions, and first and foremost a strict oil embargo, be adopted and implemented against South Africa, so as to induce some repentance on the part of that country.
189.	Cameroon reaffirms its complete support for the noble struggle of the Namibian people under the leadership of its genuine representative, SWAPO, as it struggles to win real independence and respect for the unity and integrity of its territory, including Walvis Bay.
190.	We are at the eve of the solemn celebration of the thirtieth anniversary of the Universal Declaration of Human Rights and yet, despite the considerable accomplishments of our Organization in safeguarding international peace and security, it is a fact that decolonization and economic co-operation among States, the persistence of colonialism and racial discrimination, the systematic and institutionalized violation of human rights in southern Africa, the economic inequalities which have caused tensions and still keep the great majority of mankind in a state of chronic poverty, and the stubborn egotism of affluent States prove beyond a shadow of a doubt that our Organization has much unfinished business before it.
191. Needless to point out that the major changes in international life since the Second World War brought about by the newly independent States of Africa, Asia and Latin America, by the development of technology in all areas, by the world-wide spread of military alliances and conflicts, by the yearning of all peoples for the ideals of peace and justice, and the growing awareness of our common destiny all require the liberalization and democratization of international relations. When that is achieved, and only then, will all States, great and small, powerful and weak, rich and poor, be able to work together to safeguard and strengthen that supra-national common asset of which peace, collective security and the well-being of all peoples are the essential elements.
192. But changes of that order would require that the United Nations provide leadership and that its responsibility for taking action be increased so that it may, in a permanent and dynamic manner, regulate the furtherance of our common interests in conformity with the principles and purposes of the Charter.



